Mr. Chief Justice Shepard
delivered the opinion of the Court:
It will be observed that the third article of the contract provides that any and all of the equipments contracted for may be discontinued upon ninety days’ notice, which was given by the First Assistant Postmaster General, whose acts, by sec. 18, in respect to this contract, shall be taken to be the acts of the Postmaster General.
The letter of the Assistant Postmaster General of November Id, 1914:, notified the plaintiff that the use of his equipments would be discontinued on January 31, 1915, and that his contract would be canceled, effective on that date.
Eeconsideration of this was refused, and the former notice adhered to.
The Assistant Postmaster General had the right to discontinue the use of the equipments by giving ninety days’ notice. All that the plaintiff was to furnish under the contract was these equipments; this was what he was paid for.
The court have not agreed that under the contract the stoppage of these equipments, under clause three (3) of the contract, was essentially the termination of plaintiff’s service, and consequently of his contract.
In the opinion of the writer this was necessarily so, and that notice that the contract would be canceled added nothing to this effect.
However this may be, any suit for breach of a contract or for its specific performance would be a suit against the United States. Their interests only are involved. Congress had appropriated the money and authorized the Postmaster General to inaugurate the special service provided for in the appropriation act of 1914:, and he had made preparations for the new service in lieu of plaintiff’s. The bill for injunction against him to prevent putting into effect the new service would act as a negative specific performance by preventing the Postmaster General from substituting the new service, and would affect only *286the interests of the United States. No action for specific performance would lie against the United States.
The form of the suit for injunction is a negative specific performance, which would compel the United States to accept the performance of a contract, and thereby affect their interest.
The First Assistant Postmaster General is sued officially, as such, and his restraint from terminating the contract is the restraint of the United States, whose official he is.
Notwithstanding the serious character of the injuries that would be inflicted upon plaintiff by cessation of the contract, the only remedy that he will have therefor is in the court of claims, where alone the United States permit themselves to be sued.
The ease is wholly unlike that of Noble v. Union River Logging R. Co. 147 U. S. 165, 37 L. ed. 123, 13 Sup. Ct. Rep. 271. In that case a property right had become vested in the plaintiff by the action of the Secretary of the Interior in accordance with law. As decided, this was a vested right which no succeeding Secretary had the right to set aside. It was his personal act, and involved an invasion of right over which he had no jurisdiction.
The defendant is not interfering in this contract in his individual capacity, but solely as an officer of the United States; he has no personal interest in the matter.
It appearing that Congress had made an appropriation for experimental service in Washington, which might conflict with that in plaintiff’s contract, the First Assistant Postmaster General notified him of the discontinuance of his equipment. This he had a right to do under the contract. It was within his discretion.
The fact that he accompanied it also with notice that the contract be canceled is immaterial, for the reason that the discontinuance of the equipment, which was the sole service to be performed by the plaintiff, was itself a termination of the contract.
If, however, he exceeded his power in the latter respect, the question is one in which the United States only are interested; *287and if plaintiff has been aggrieved he -would have such remedy as the law provides by an action in the Court of Claims, where alone the United States can be sued.
The court was right in dismissing the bill, and its decree is affirmed, with costs. Affirmed.
A motion by the appellant for a rehearing was overruled January 22, 1916, and an appeal by him to the Supreme Court -of the United States allowed February 5, 1916.